IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                             NOS. WR-82,563-01 & WR-82,563-02


                      EX PARTE ARMANDO FERMIN SOTO, Applicant


                  ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                     CAUSE NOS. W10-19502-(H)A & W10-19503-H(A)
                        IN CRIMINAL DISTRICT COURT NO. 1
                              FROM DALLAS COUNTY


        Per curiam.

                                            ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted in two causes

of intoxicated manslaughter, and sentenced to imprisonment for twenty years in each cause.

        The trial court signed orders designating issues on July 7, 2014. After 180 days from the day

the writ applications were served on the State, the writ applications were forwarded to this Court.

TEX . R. APP . P. 73.5.

        Applicant has alleged facts which, if true, could entitle him to relief. We remand these
applications to the 204th District Court of Dallas County to allow the trial judge to complete an

evidentiary investigation and enter findings of fact and conclusions of law. In addition to resolving

the issue of whether Applicant received appropriate notice from the court of appeals, the trial court

shall also obtain a response from appellate counsel to resolve the issues of whether Applicant

received appropriate Anders notice from appellate counsel, and whether the notice advised him

correctly of his opportunity to file a pro se response. Anders v. California, 386 U.S. 738 (1967); In

re Schulman, 252 S.W.3d 403, 408–09 (Tex. Crim. App. 2008).

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: February 4, 2015
Do not publish